PER CURIAM:
Donta Vaughn appeals the district court’s order denying his motion for a temporary restraining order, which the district court construed as a complaint filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 408 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Vaughn v. Adams, No. 1:07-cv-00167-TSE (E.D.Va. Mar. 6, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.